Title: Thomas Jefferson to Patrick Gibson, 24 March 1820
From: Jefferson, Thomas
To: Gibson, Patrick


					
						Sir
						
							Monticello
							Mar. 24. 20.
						
					
					Your favor of the 16th is recieved informing me you had then on hand 370.D. for which I could draw. accordingly on
					
						
							the 21st I drew on you 
							for 215.33 
							in favor of James Leitch, and on
						
						
							
								
								the 22d
							
							for 150. 
							in favor of Joel Wolfe.
						
					
					on the same day Johnson called on me for 56.67 for the carriage of the 90. barrels you had recieved & sold at the date of your letter and for 36.75 for the carriage of 63. Bar. in his boat & just starting. as you would recieve these with the orders for the two last sums, I gave them to him. Accept assurances of my great esteem & respect.
					
						
							Th: Jefferson
						
					
				